United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2326
                                   ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Barrington Horace McKinzie,         *
also known as Aaron Lamar Coleman, *
                                    *
            Appellant.              *
                               ___________

                             Submitted: February 9, 2009
                                Filed: March 11, 2009
                                 ___________

Before RILEY, SMITH, and SHEPHERD, Circuit Judges.
                             ___________

RILEY, Circuit Judge.

      After Barrington Horace McKinzie (McKinzie) pled guilty to making a false
statement on a passport application, the district court1 sentenced McKinzie to 30
months imprisonment and 3 years supervised release to run consecutively to a 30-
month sentence McKinzie was already serving in the Eastern District of Missouri.
McKinzie appeals his sentence, challenging the district court’s upward variance from



      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
the advisory United States Sentencing Guidelines (U.S.S.G. or Guidelines) range. We
affirm.

I.     BACKGROUND
       On August 7, 2001, McKinzie submitted an application for a United States
passport using his brother-in-law’s name, Aaron Lamar Coleman (Coleman).
Coleman was incarcerated in Missouri at the time of the application. McKinzie was
issued a passport under Coleman’s name (Coleman passport) on October 17, 2001.
On January 22, 2008, McKinzie pled guilty to one count of making a false statement
on this passport application, in violation of 18 U.S.C. § 1542. McKinzie’s
presentence investigation report (PSR) calculated a total offense level of 8 and a
criminal history category of III. Based upon these calculations, McKinzie’s advisory
Guidelines range was 6 to 12 months imprisonment. See U.S.S.G. § 5 Sentencing
Table.

      At McKinzie’s sentencing hearing on June 3, 2008, the district court recited
McKinzie’s criminal history as reported in the PSR. McKinzie was first deported
from the United States on April 4, 1990, after he was arrested multiple times and
convicted of criminal conduct in California. McKinzie returned to the United States,
and he was again deported on January 29, 1992, after he was arrested in Arizona.
McKinzie was deported a third time on March 3, 2003, after an arrest in Missouri.
McKinzie illegally returned to the United States on April 3, 2003, using the Coleman
passport, and the following October he was arrested and convicted for crimes in
Connecticut. In January 2005, McKinzie was arrested in Missouri on outstanding
warrants for domestic abuse, and he was deported a fourth time on March 7, 2005.
Using the Coleman passport, McKinzie re-entered the United States on April 6, 2005.
McKinzie was arrested and convicted of illegal re-entry in the United States District
Court for the Eastern District of Missouri.




                                         -2-
      After reciting McKinzie’s criminal history, the district court found the advisory
Guidelines range inadequate and sentenced McKinzie to 30 months imprisonment and
3 years supervised release to run consecutively to McKinzie’s 30-month sentence in
the Eastern District of Missouri.

II.    DISCUSSION
       McKinzie claims the district court failed to give an adequate justification for the
sentence imposed. Because McKinzie failed to object at sentencing to the adequacy
of the district court’s justification for the sentence imposed, we review for plain error.
See United States v. Vaughn, 519 F.3d 802, 804 (8th Cir. 2008) (citations omitted)
(“If a defendant fails to object timely to a procedural sentencing error, the error is
forfeited and may only be reviewed for plain error.”).

      In reviewing a sentence, we first ensure the district court committed no
procedural error, including

      failing to calculate (or improperly calculating) the Guidelines range,
      treating the Guidelines as mandatory, failing to consider the § 3553(a)
      factors, selecting a sentence based on clearly erroneous facts, or failing
      to adequately explain the chosen sentence—including an explanation for
      any deviation from the Guidelines range.

Gall v. United States, __ U.S. __, 128 S. Ct. 586, 597 (2007). If we determine there
is no procedural error, we then review the substantive reasonableness of the sentence
under an abuse of discretion standard. Id.

       In imposing a sentence, “a district court should begin all sentencing proceedings
by correctly calculating the applicable Guidelines range.” Gall, 128 S. Ct. at 596
(citing Rita). “If [the district court] decides that an outside-Guidelines sentence is
warranted, [the district court] must consider the extent of the deviation and ensure that
the justification is sufficiently compelling to support the degree of the variance.” Id.

                                           -3-
at 597. “After settling on the appropriate sentence, [the district court] must adequately
explain the chosen sentence to allow for meaningful appellate review and to promote
the perception of fair sentencing.” Id.

       The district court correctly calculated McKinzie’s applicable Guidelines range
of 6 to 12 months imprisonment. The district court then determined an upward
variance from the advisory Guidelines range was warranted, stating,

      You have returned to the United States every time you have been
      deported, and then, when you get in the United States, you engage in
      criminal activity, and I don’t think that’s adequately demonstrated by the
      application of the Federal Sentencing Guidelines.

The district court further reasoned the Guidelines “inadequately compute and consider
your criminal history and your criminal conduct.” The district court also noted, the
fact McKinzie used the fraudulent Coleman passport twice to re-enter the United
States illegally was another reason the district court found the advisory Guidelines
range inadequate. Our review of the sentencing transcript satisfies us the district court
gave an adequate justification for the upward variance.

       McKinzie also suggests the district court procedurally erred in failing to
recognize McKinzie’s prior conduct and convictions were already “considered and
computed in arriving at the current guideline sentence recommendation.” We
disagree. While McKinzie’s criminal history category of III took into account
McKinzie’s previous convictions, McKinzie was not assessed any criminal history
points for his two 1987 convictions in California for possession of cocaine for sale and
possession of a controlled substance for sale. The district court did not err in
considering McKinzie’s prior history because this is an appropriate consideration
under the 18 U.S.C. § 3553(a) sentencing factors. In arriving at a sentence, the district
court must consider “the nature and circumstances of the offense and the history and
characteristics of the defendant,” “the need for the sentence imposed . . . to reflect the

                                           -4-
seriousness of the offense, to promote respect for the law, and to provide just
punishment for the offense,” the need for the sentence imposed “to afford adequate
deterrence to criminal conduct,” and the need “to protect the public from further
crimes of the defendant.” 18 U.S.C. § 3553(a)(1), (2)(A), (B) & (C). The district
court expressly or impliedly considered each of these factors. We conclude the
district court committed no procedural error, plain or otherwise, in varying upward
from the advisory Guidelines range.

       Because we have determined the district court committed no procedural error,
our “sole remaining role is to consider the substantive reasonableness of the sentence
under an abuse-of-discretion standard, one that eliminates from the process of
appellate review the appellate court’s own view of what sentence would have been
appropriate.” United States v. Bueno, 549 F.3d 1176, 1181 (8th Cir. 2008) (citing
Gall, 128 S. Ct. at 597). Our review of the record satisfies us the district court did not
abuse its discretion, and the sentence is not substantively unreasonable.

III.   CONCLUSION
       We affirm McKinzie’s sentence and the district court’s judgment.
                     ______________________________




                                           -5-